I respectfully dissent from the majority opinion as it relates to defendant's third assignment of error. *Page 701 
Defendant was indicted under both R.C. 2911.01(A)(1) and2911.01(A)(2). The majority correctly notes that R.C. 2911.02 is a lesser included offense of R.C. 2911.01(A)(2) but is not a lesser included offense of R.C. 2911.01(A)(1). The majority assumes the prosecutor made an "election" to proceed under only R.C. 2911.01(A)(1), and, therefore, the trial court erred in amending the indictment to the lesser included offense of robbery in violation of R.C. 2911.02.
However, the record fails to reflect whether the state made such an election. Nevertheless, assuming the prosecution did make such an "election," the record reflects no formal amendment of the indictment was made a part of the record.
In addition, such "election," if made, was made during trial. Defendant prior to trial had ample notice of the charges brought against him and ample time to prepare a defense to alleged violation of R.C. 2911.01(A)(2). Under the circumstances, the trial court did not err to the prejudice of defendant in amending the indictment at the close of the state's case in chief and prior to the presentation of defendant's case to reflect three counts of robbery in violation of R.C. 2911.02.
Accordingly, the conviction should be affirmed.